Cross-appeals by plaintiff and defendants Jewish National Workers’ Alliance of America and Co-Operative Camps Association, Inc., from a judgment enjoining defendants from using upon their adjacent lands the waters of Cromwell lake, in the town of Woodbury, Orange county, except to the extent of an average of 6,000 gallons daily; awarding damages to plaintiff as compensation for previous excessive use; and declaring certain property owned by defendant, Jewish National Workers’ Alliance of America, subject to the lien of a previous judgment obtained by plaintiff on a similar cause of action. Judgment unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.